DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hair perming device” in claims 1-7 (in claims 8-17, “hair perming device” includes the entire structure of the claims, so is not interpreted under 35 U.S.C. 112(f) for those claims); and “control module,” “trigger module,” and “trigger unit” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record:
“Hair perming device” is interpreted according to the corresponding structure described at para. 0013 of the specification as comprising a power supply input, a heater, and a temperature control circuit, and equivalents thereof.
“Control module” is interpreted according to the corresponding structure described at paras. 0011 and 0031 of the specification, and equivalents thereof.
“Trigger module” is interpreted according to the corresponding structure described at paras. 0007 and 0012 of the specification as comprising two trigger units (para. 0007) or three or more trigger units (para. 0012), and equivalents thereof.  “Trigger module” therefore incorporates and fully requires the structure of the “trigger unit” as described next.  “Trigger module” is not interpreted under 35 U.S.C. 112(f) for claims 5-6 and 12-13, since those claims fully incorporate the structure of both “trigger units” required to perform the full triggering function of the trigger module.
“Trigger unit” is interpreted according to the corresponding structure described at paras. 0009-0010 of the specification (see also paras. 0029-0030) as follows (and known equivalents thereof):

“…the first trigger unit comprises a first resistor, a second resistor, a first capacitor, a second capacitor and a first bidirectional silicon controlled rectifier, wherein a first terminal of the first resistor 1s the first terminal of the first trigger unit which is connected to a first control terminal of the main control module, a second terminal of the first resistor is connected to a control electrode of the first bidirectional silicon controlled rectifier, a first terminal of the second capacitor and a first terminal of the second resistor via the first capacitor, wherein a second terminal of the first bidirectional silicon controlled rectifier 1s the second terminal of the first trigger unit which is connected to a second terminal of the second capacitor, a second terminal of the second resistor and a MCH detection terminal of the main control module, wherein a first terminal of first bidirectional silicon controlled rectifier is the third terminal of the first trigger unit which is connected to the second terminal of the second trigger unit.
…the second trigger unit comprises a third resistor, a fourth resistor, a third capacitor, a fourth capacitor and a second bidirectional silicon controlled rectifier, wherein a first terminal of the third resistor 1s the first terminal of the second trigger unit which is connected to a second control terminal of the main control module and a second terminal of the third resistor is connected to a control electrode of the second bidirectional silicon controlled rectifier, a first terminal of the fourth capacitor and a first terminal of the fourth resistor via the third capacitor, wherein a second terminal of the second bidirectional silicon controlled rectifier is the second terminal of the second trigger unit which is connected to a second terminal of the fourth capacitor, a second terminal of the fourth resistor and the first terminal of first bidirectional silicon controlled rectifier, wherein a first terminal of the second bidirectional silicon controlled rectifier is the third terminal of the second trigger unit which is connected a first terminal of the heater whose second terminal is further connected to a power supply input of the hair perming device.”

	“Trigger unit” is also not interpreted under 35 U.S.C. 112(f) for claims 5-6 and 12-13, since those claims fully incorporate the structure of both “trigger units” required to perform the full triggering function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 1, lines 3, 6, and 8, the claim recites the limitation “is used for.”  This limitation renders the claim indefinite since it appears directed to a method of use within an apparatus claim.  The Examiner suggests changing the limitation to “is configured to” in order to resolve the issue.  For purposes of examination, the prior art is considered to meet the “is used for” limitation if it is simply capable of performing the function.
	At claim 1, line 6, the claim recites the limitation “meanwhile.”  Again, this appears to be improperly directed to the method of use of the apparatus claim.  Appropriate clarification and correction is required.
	At claim 4, line 11, the claim recites the limitation “MCH.”  The acronym is not clearly defined in the claim, rendering the claim indefinite.  At paras. 0003-0004, the specification indicates that “MCH” refers to a ceramic heater.  For clarity, the term “ceramic heater” should be used in the claim as well.
	At claim 6, lines 2, 3, 5, and 7, the claim uses the acronym “MCU.”  This acronym is never clearly defined in the specification.  Appropriate clarification is required.
	At claim 6, line 3, the claim recites “E0/A2/P02 pin.”  However, this is not a common term of art, and there is no guidance as to what is meant by “E0/A2/P02,” rendering the metes and bounds of the claim indefinite.  Appropriate clarification and correction is required.
	At claim 6, line 5, the claim recites “E1/A8/P22 pin.”  However, this is not a common term of art, and there is no guidance as to what is meant by “E1/A8/P22,” rendering the metes and bounds of the claim indefinite.  Appropriate clarification and correction is required.
	At claim 6, line 5, the claim recites “A5/P05 pin.”  However, this is not a common term of art, and there is no guidance as to what is meant by “A5/P05,” rendering the metes and bounds of the claim indefinite.  Appropriate clarification and correction is required.
At claim 8, lines 5, 7, and 9, the claim recites the limitation “is used for.”  This limitation renders the claim indefinite since it appears directed to a method of use within an apparatus claim.  Again, the Examiner suggests changing the limitation to “is configured to” in order to resolve the issue.  For purposes of examination, the prior art is considered to meet the “is used for” limitation if it is simply capable of performing the function.
At claim 8, line 7, the claim recites the limitation “meanwhile.”  Again, this appears to be improperly directed to the method of use of the apparatus claim.  Appropriate clarification and correction is required.
	At claim 11, line 11, the claim recites the limitation “MCH.”  Again, the acronym is not clearly defined in the claim, rendering the claim indefinite.  At paras. 0003-0004, the specification indicates that “MCH” refers to a ceramic heater.  For clarity, the term “ceramic heater” should be used in the claim as well.
	At claim 13, lines 2, 3, 4, and 6, the claim uses the acronym “MCU.”  This acronym is never clearly defined in the specification.  Appropriate clarification is required.
	At claim 13, line 2, the claim recites “E0/A2/P02 pin.”  However, this is not a common term of art, and there is no guidance as to what is meant by “E0/A2/P02,” rendering the metes and bounds of the claim indefinite.  Appropriate clarification and correction is required.
	At claim 13, line 4, the claim recites “E1/A8/P22 pin.”  However, this is not a common term of art, and there is no guidance as to what is meant by “E1/A8/P22,” rendering the metes and bounds of the claim indefinite.  Appropriate clarification and correction is required.
	At claim 13, line 6, the claim recites “A5/P05 pin.”  However, this is not a common term of art, and there is no guidance as to what is meant by “A5/P05,” rendering the metes and bounds of the claim indefinite.  Appropriate clarification and correction is required.


Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
As per independent claim 1, the prior art fails to teach the temperature control circuit combination as recited, and in particular comprising a control module and trigger module as interpreted under 35 U.S.C. 112(f), above (and particularly wherein the trigger module comprises two or more trigger units, and wherein the trigger units comprise the corresponding structure described above under claim interpretation), and further wherein the main control module is configured to detect a working state of the trigger module, wherein when a failure is detected, the main control module is configured to control the trigger module to be switched off so that continuous heating of the heater is stopped.
Regarding the closest prior art:
He et al. (US 2022/0070054 A1) teach a failure processing system comprising a trigger module 34.  However, in He et al. the trigger module comprises a determining unit, a searching unit, an index, and a trigger unit (para. 0014) is configured to trigger, under a condition that the link state indicates a failure, a second MEP (maintenance end point) associated with a first MEP to send a message (para. 0013).  It fails to teach the particular details of the trigger unit or trigger module of the present application, or the particular controls of switching off a heater.
Feng (US 11250998 B2), by the instant applicant, teaches a hair straightener with an integrated switch arrangement, but fails to teach the particular details of the trigger unit or trigger module of the present application, or the particular controls of switching off a heater.
Lin et al. (US 2014/0111899 A1) teach a protecting circuit comprising a trigger unit 70 wherein a protection module generates a protecting signal when the output of the power supply is in an abnormal state, and a locking unit controls the trigger unit to generate a control signal.  Lin et al. fail to teach the particular details of the trigger unit or trigger module of the present application, or the particular controls of switching off a heater.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763